MEMBERS Mutual Funds Supplement Dated September 1, 2010 to the Prospectus This Supplement dated September 1, 2010 amends the Prospectus of MEMBERS Mutual Funds February 28, 2010 as supplemented July 15, 2010.Please keep this Supplement with your records. Conservative Allocation Fund Page 1:The table under the sub-heading “Example” is deleted and replaced with: Redemption No Redemption A B C A B C 1 Year 3 Years 5 Years 10 Years Moderate Allocation Fund Page 5:The table under the sub-heading “Example” is deleted and replaced with: Redemption No Redemption A B C A B C 1 Year 3 Years 5 Years 10 Years Aggressive Allocation Fund Page 9:The table under the sub-heading “Example” is deleted and replaced with: Redemption No Redemption A B C A B C 1 Year 3 Years 5 Years 10 Years 4460-P1125-SUP2 (0910)
